United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                February 28, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-50434
                         Summary Calendar



BERNARDO PAREDES,

                                    Plaintiff-Appellant,

versus

THE CITY OF ODESSA; Etc.; ET AL.,

                                    Defendants,

THE CITY OF ODESSA; CHRISTOPHER C. PIPES, In His Capacity as
Commander of the Odessa Police Department,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 7:00-CV-78
                       --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Bernardo Paredes appeals the district court’s grant of

summary judgment and its dismissal of his 42 U.S.C. § 1983 claims

against the City of Odessa (the “City”).    Paredes’s motion for

leave to file a reply brief out-of-time is GRANTED.

     Paredes challenges the district court’s determination that

he did not provide evidence connecting the City to the alleged

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50434
                                 -2-

unconstitutional acts that occurred on March 21, 1998.       Paredes

asserts that the district court misapplied the summary judgment

standard of review; he contends that the district court did not

draw all reasonable inferences in his favor, disregarded his

testimony, made credibility determinations, and weighed his

testimony.

     We review a grant of summary judgment de novo; we apply the

same standards as the district court and consider the evidence

and inferences to be drawn from the evidence in the light most

favorable to the nonmovant.     See Olabisiomotosho v. Houston,

185 F.3d 521, 525 (5th Cir. 1999).     Summary judgment is proper if

the pleadings and discovery “show that there is no genuine issue

as to any material fact and that the moving party is entitled to

a judgment as a matter of law.”     FED. R. CIV. P. 56(c).

     In response to the City’s motion for summary judgment,

Paredes was required to set forth specific facts showing the

existence of a genuine issue for trial; that is, he was required

to identify specific evidence in the record and articulate the

manner in which that evidence established that a City employee

was involved in the incident.     See FED. R. CIV. P. 56(e); Johnson

v. Deep E. Tex. Reg’l Narcotics Trafficking Task Force, 379 F.3d

293, 301 (5th Cir. 2004).

     Paredes did not produce competent summary judgment evidence

sufficient to meet his burden.     See FED. R. CIV. P. 56(e).

Paredes’s self-serving reference to the Odessa Police, made
                            No. 04-50434
                                 -3-

during his deposition, is not the type of “significant probative

evidence” required to defeat summary judgment.    United States v.

Lawrence, 276 F.3d 197 (5th Cir. 2001) (internal quotations and

citations omitted).    Paredes’s failure to establish that an

employee of the City committed the acts that caused the alleged

violation of his constitutional rights defeats his claims of

liability against the City.    Olabisiomotosho, 185 F.3d at 529.

     Additionally, Paredes appeals the district court’s dismissal

of his claims based on the City’s policies and custom.   The

summary judgment evidence in the record does not support

Paredes’s assertion that there was a lack of training regarding

General Order 400 or a custom formulated due to the lack of

enforcement of General Order 1500 and that these inadequacies

caused the violation of Paredes’s constitutional rights.    See

Pineda v. City of Houston, 291 F.3d 325, 333-34 (5th Cir. 2002)

(discussing the lack of evidence presented on causation and

training).    Accordingly , the judgment of the district court is

AFFIRMED.

     Paredes has abandoned any appeal of the dismissal of the

claims that he asserted under state and federal law against the

Odessa Police Department, Motel 6, Motel 6 Manager Isaac Hughes,

two unnamed Odessa police officers, “Does 1-5,” and Christopher

C. Pipes.    Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987) (we will not raise and discuss

legal issues that the appellant has failed to assert).
                     No. 04-50434
                          -4-

AFFIRMED; MOTION GRANTED.